206 F.3d 449 (5th Cir. 2000)
UNITED STATES OF AMERICA Plaintiff-Appelleev.BETTY LOUISE MAREK Defendant-Appellant
Nos. 98-40568, 98-40955.
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
February 24, 2000

Appeal from the United States District Court for the Southern District of Texas
ON PETITION FOR REHEARING EN BANC
(Opinion December 15, 1999, 5 Cir., 1999, 198 F.3d 532)
Before	KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed,


3
IT IS FURTHER ORDERED that this cause shall be consolidated for purposes of briefing and argument with No. 98-40955, United States of America vs. Dora Garcia Cisneros.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.